         Case 1:17-cr-00123-LAP Document 802 Filed 04/01/20 Page 2 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -        x
                                           :
UNITED STATES OF AMERICA                   :       ORDER
                                           :
        -v.-                               :       S6 17 Cr. 123 (LAP)
                                           :
LUIS GONZALEZ,                             :
   a/k/a “Tili,”                           :
   a/k/a “Bori,”                           :
                                           :
                     Defendant.            :
                                           :
- - - - - - - - - - - - - - - - - -        x

               WHEREAS, with the consent of defendant LUIS GONZALEZ,

a/k/a     “Tili,”    a/k/a     “Bori,”   the   defendant’s       guilty      plea

allocution was taken before the United States Magistrate Judge

on March 31, 2020;

               WHEREAS, the plea was taken by phone, pursuant to the

CARES Act, as the Court found specific reasons that the plea

could    not    be   further   delayed   without    serious      harm   to    the

interests of justice and that video teleconferencing was not

reasonably available.

               WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to this Court;

               WHEREAS, upon review of that transcript, this Court

has   determined     that    the   defendant   entered     the   guilty      plea

knowingly and voluntarily, and that there was a factual basis

for the guilty plea;
         Case 1:17-cr-00123-LAP Document 802 Filed 04/01/20 Page 3 of 3



             IT IS HEREBY ORDERED that the defendant’s guilty plea

is accepted.

SO ORDERED.

Dated:       New York, New York
             April 2, 2020

                                     __________________________________
                                     HONORABLE LORETTA A. PRESKA
                                     UNITED STATES DISTRICT JUDGE
